Case 2:21-cv-00387-SMB Document 1-1 Filed 03/08/21 Page 1 of 11




         Exhibit 1
        Case 2:21-cv-00387-SMB Document 1-1 Filed 03/08/21 Page 2 of 11




                                         EXHIBIT 1

                   Infringement of Claim 1 of U.S. Patent No. 10,209,667

       The following claim chart demonstrates how each and every limitation of claim 1 of the
’667 patent is met by a representative Accused Product (8524B003AA).

  ’667 Patent, Claim 1                      Representative Accused Product

 1. A developer supply      The representative Accused Product is a developer supply
 container comprising:      container.




                                 Figure 1: Developer Supply Container (With Cover)




                            Figure 2: Developer Supply Container (With Cover Removed)

 a developer                The developer supply container includes a developer
 accommodating body         accommodating body.
 configured to contain
 developer,
                                                                        developer
                                                                     accommodating
                                                                          body

                                      Figure 3: Developer Accommodating Body

                            The developer accommodating body is configured to contain
                            developer (i.e., toner).




                                              1
       Case 2:21-cv-00387-SMB Document 1-1 Filed 03/08/21 Page 3 of 11




the developer                The developer accommodating body is rotatable about a rotational
accommodating body           axis.
being rotatable about a
rotational axis, and                                                    rotational axis


                                         rotatable about
                                          rotational axis
                             Figure 4: Rotational Axis of Developer Accommodating Body


the developer                The developer accommodating body is provided with a gear
accommodating body           portion provided about the rotational axis.
being provided with a
gear portion provided
about the rotational axis;
                                          gear portion


                                                                         rotational axis




                                                   Figure 5: Gear Portion




                                               2
      Case 2:21-cv-00387-SMB Document 1-1 Filed 03/08/21 Page 4 of 11




a developer discharging    The developer supply container includes a developer discharging
body in fluid              body in fluid communication with the developer accommodating
communication with the     body.
developer
accommodating body,




                                        developer
                                       discharging                    developer
                                          body                   accommodating body




                                       Figure 6: Developer Discharging Body

the developer              The developer discharging body has a discharge opening that is
discharging body having    provided in a bottom portion of the developer discharging body,
a discharge opening that   with the discharge opening being configured to permit discharge of
is provided in a bottom    the developer from the developer discharging body.
portion of the developer
discharging body, with
the discharge opening
being configured to
permit discharge of the
developer from the
developer discharging
body,

                                                               discharge opening




                            Figure 7: Discharge Opening in Developer Discharging Body



                                             3
       Case 2:21-cv-00387-SMB Document 1-1 Filed 03/08/21 Page 5 of 11




and with the developer     The developer accommodating body is rotatable relative to the
accommodating body         developer discharging body.
being rotatable relative
to the developer                                          developer accommodating body
discharging body; and



                                        developer
                                       discharging
                                           body
                                                                          rotatable about
                                       (stationary)
                                                                           rotational axis




                               Figure 8: Rotation of Developer Accommodating Body
                                      Relative to Developer Discharging Body

a track provided at each   A track is provided at each of opposite sides of the developer
of opposite sides of the   discharging body.
developer discharging
body and extending
below a horizontal plane
that includes the
rotational axis,




                                                                          track provided
                                                                           at one side of
                                                                             developer
                                                                            discharging
                                                                                body




                                Figure 9A: Track Provided at One Side of Developer
                                                Discharging Body




                                              4
Case 2:21-cv-00387-SMB Document 1-1 Filed 03/08/21 Page 6 of 11




                     track provided
                     at opposite side
                       of developer
                       discharging
                           body


                   Figure 9B: Track Provided at Opposite Side of Developer
                                     Discharging Body

                The tracks extend below a horizontal plane that includes the
                rotational axis.


                                            rotational axis
                                          (horizontal plane)




                                   track extends below a
                                   horizontal plane that
                                includes the rotational axis
                   Figure 10: Track Relative to Horizontal Plane Including
                                       Rotational Axis




                                   5
       Case 2:21-cv-00387-SMB Document 1-1 Filed 03/08/21 Page 7 of 11




each track (i) projecting   Each track projects from a surface.
from a surface,




                                                                           track
                                                                         projecting
                                                                        from surface
                                                              surface




                               Figure 11A: Track Projecting from Surface on One Side




                                     track
                                   projecting
                                  from surface             surface


                             Figure 11B: Track Projecting from Surface on Opposite Side




                                               6
       Case 2:21-cv-00387-SMB Document 1-1 Filed 03/08/21 Page 8 of 11




(ii) including a first part   Each track includes a first part that extends from a first end portion
that extends from a first     to a second end portion, with the second end portion being closer
end portion to a second       to the gear portion than the first end portion.
end portion, with the
second end portion being
closer to the gear portion
than the first end
portion, and with the
first part ascending such
that the second end                                                   gear
portion is closer to the                                             portion
horizontal plane than the
first end portion, and
                                        second end
                                          portion
                                   first end
                                    portion




                                                first part

                                                Figure 12: First Part of Track




                                                  7
Case 2:21-cv-00387-SMB Document 1-1 Filed 03/08/21 Page 9 of 11




                The first part of the track ascends such that the second end portion
                is closer to the horizontal plane than the first end portion.




                                         rotational axis
                                       (horizontal plane)


                        second end
                           portion         closer to
                    first end          horizontal plane
                     portion




                               farther from horizontal plane


                  Figure 13: Positions of First End Portion and Second End
                            Portion Relative to Horizontal Plane




                                   8
       Case 2:21-cv-00387-SMB Document 1-1 Filed 03/08/21 Page 10 of 11




(iii) including a second     Each track includes a second part that extends from the second end
part extending from the      portion of the first part.
second end portion of
the first part such that a
plane perpendicular to
the rotational axis and
passing through the
second part crosses the
discharge opening,                                                    gear
                                                                     portion

                                     second end
                                       portion
                                     (first part)
                                                           second
                                                            part




                                                    first part


                                             Figure 14: Second Part of Track

                             A plane perpendicular to the rotational axis and passing through
                             the second part crosses the discharge opening.




                                                                        rotational axis




                                                                    plane perpendicular
                                                                    to the rotational axis
                                       second
                                        part
                                                                         discharge
                                                                          opening



                                 Figure 15: Discharge Opening Relative to Second Part

                                                9
      Case 2:21-cv-00387-SMB Document 1-1 Filed 03/08/21 Page 11 of 11




with a portion of the        A portion of the surface extends from the first end portion in a
surface extending from       direction away from the gear portion.
the first end portion in a
direction away from the
gear portion.                                                       gear
                                                                   portion




                                            first end
                                             portion



                                                    surface extending from the
                                                  first end portion in a direction
                                                    away from the gear portion
                                  Figure 16: Surface Extending from First End Portion




                                                10
